PER CURIAM.
The partial summary judgment being appealed herein does not expressly adjudicate all of the interrelated counts of the complaints in the consolidated proceedings below. Accordingly, the order is not final and appealable, and we therefore dismiss the appeal without prejudice to the rights of the parties to seek review upon entry of an order finally disposing of the proceedings below. See Gassner v. Caduceus Self Insurance Fund, Inc., 532 So.2d 1133 (Fla. 4th DCA 1988); see also Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974).
ALLEN, LAWRENCE and BENTON, JJ., concur.